DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 1/6/2021. Claim 1 has been amended. Claims 5-7 have been newly added. Claims 1-7 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10396822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered and are persuasive in view of the Examiner’s Amendment.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner’s Amendment made to claim 1 which clarifies that the claimed transmitting apparatus transmits the TV broadcast signal (transformed through encoding, interleaved, and mapped as claimed) to a receiving apparatus, and claim 5 which clarifies a receiver receiving broadcast data from a transmitting apparatus and transforming (i.e., demodulate, deinterleave, and decode) to output bits corresponding to the broadcast data, are considered as a practical application under Step 2A Prong 2 under 35 U.S.C. 101 in view of Example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance.

Authorization for this examiner's amendment was given in a telephone interview with Thomas Negley (Reg. no. 70,362) on 2/8/2021.

IN THE CLAIMS:

Please amend claims 1 and 5.

1.  (Currently Amended):  A television (TV) broadcast signal transmitting method for transmitting TV broadcast data, the method comprising:

splitting a codeword comprising the input bits and the parity bits into bit groups; 
interleaving the bit groups using an interleaving order; 
writing bits of the interleaved bit groups in a plurality of columns, each of the plurality of columns comprising a first part and a second part; 
reading the written bits from the plurality of columns;
mapping the read bits onto constellation points using one of quadrature phase-shift keying (QPSK), 16-quadrature amplitude modulation (QAM), 64-QAM, and 256-QAM; 
generating a TV broadcast signal based on the constellation points using orthogonal frequency division multiplexing (OFDM) scheme; and
transmitting the TV broadcast signal from a transmitter to a receiver, 
wherein the interleaving order is obtained based on a code rate of the LDPC code and a code length of the LDPC code,
wherein the code length of the codeword is 16200,
wherein a first bit group of the interleaved bit groups is interleaved in the first part and a second bit group of the interleaved bit groups is interleaved in the second part, and
wherein bits of the first bit group are written only in a single column and bits of the second bit group are divided and written in at least two columns.




demodulating a signal received by a receiver to generate values, the signal including broadcasting data from a transmitting apparatus;
deinterleaving the generated values by writing the generated values in a plurality of columns and reading the written values from the plurality of columns; 
splitting the deinterleaved values into a plurality of group; 
deinterleaving the plurality of group; and
decoding values of the deinterleaved plurality of group based on a low density parity check (LDPC) code to output bits, the output bits corresponding to the broadcasting data,
wherein the signal is demodulated using one of quadrature phase-shift keying (QPSK), 16-quadrature amplitude modulation (QAM), 64-QAM, and 256-QAM, 
wherein a code length of the LDPC code is 16200,
wherein each of the plurality of columns comprises a first part and a second part,
wherein a first group from among the plurality of group comprises 360 values, and the 360 values of the first group are read from a column of the first part, and
wherein a second group from among the plurality of group comprises 360 values, and the 360 values of the second group are read from at least two columns of the second part.



Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Jeong et al. (20070011570) discloses a transmitter, structured LDPC encoder encodes input information into a structured LDPC code, group-interleaver interleaves the structured LDPC codeword group by group, signal mapping unit performs signal mapping on the output of the interleaving unit, IFFT unit transmits the OFDM symbols via a plurality of transmission antennas, group S/P converter receives group-interleaved data from the group interleaver, and interleaving unit interleaves the output of the group S/P converter.
Jeong et al. (20090063929) an interleaving in which x4 and x6 are lower-decoding performance bits and x0 and x2 are higher-decoding performance bits, columns b0 and b1 include higher-decoding performance bits x0 and x2 and columns b2 and b3 include lower-decoding performance bits x4 and x6, where bits x0 and x1 are in column b0, and bits x4 and x6 are in columns b2 and b3.

However, with respect to independent claim 1, and similarly claim 5, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the “splitting a codeword comprising the input bits and the parity bits into bit groups”, “interleaving the bit groups using an interleaving order”, “writing bits of the interleaved bit groups in a plurality of columns, each of the plurality of columns comprising a first part and a second part”, “wherein a first bit group of the interleaved bit groups is interleaved in the first part and a second bit group of the interleaved bit groups 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-7 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petrov (20150188734) discloses a coding scheme that consists of N cyclic blocks each consisting of Q bits, a bit permutation is applied to the bits of the codeword, a plurality of constellation blocks each consisting of GxM bits are generated, and a block permutation is applied to the constellation blocks.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111